Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is the non-final Office Action for the serial number 16/299,097, BASKET HANGER, filed on 3/11/19.
In view of the appeal brief filed on 11/2/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TERRELL L MCKINNON/               Supervisory Patent Examiner, Art Unit 3632                                                                                                                                                                                         

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1, line 15, “wherein the angle ᶿ is about 5 degrees to about 90 degrees” is indefinite because the term with “about” is vague and the applicant needs to be specific with the number of angle.
Claim 1, line 16, “about 1 degree to about 90 degrees” is indefinite because the term with “about” is vague and the applicant needs to be specific with the number of angle.
	Claims 2-3 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication # 2007/0200043 to Just in view of US Patent # 4,235,407 to Haas in view of US Patent # 6,155,526 to Brown in further view of 4,570,373 to Brief.


Just teaches the clip having the upward first bend forming an upwardly extending leg and the upwardly extending leg having a second bend forming a short dog leg that is angled outwardly at an angle ᶿ from the substantially straight downwardly extending portion but fails to teach the upwardly extending leg is canted to one side at an angle α to the substantially straight downwardly extending portion and the short dog leg is offset further to the canted side at an angle from the substantially straight downwardly extending portion.  Haas teaches the leg (29) is canted to one side at an angle to the substantially straight downwardly extending portion and the short dog leg (27) is offset further to the canted side at an angle from the substantially straight downwardly extending portion.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Just’s upwardly leg to canted at an angle and short leg being offset to the canted side as taught by Haas to “snugly engage the pot collar” (column 4, line 31 in Haas’s invention) and “the pot collar becomes relatively immune to ordinary twisting or pulling  forces which occur when watering a plant, picking flowers and foliage, or working the soil” (column 4, lines 21-25 in Haas’s invention). 
	
 Just in view of Haas teaches the canted side leg and offset short leg but fails to specify the degree of angle for the upward first bend with a radius of 3/16 inches, angle α to 10 degrees, angle β to 40 degrees and angle ᶿ to 40 degrees.  It would have been obvious for one 

	Just teaches wherein the clipped position, the upwardly extending leg of each of the clips extends through a respective one of the plurality of openings in the peripheral flange of the basket such that the peripheral flange is received in the upward first bend of each of the clips and the second bend of each of the clips engages a back side of the substantially straight downwardly extending portion but fails to teach the short dogleg partial wraps around the substantially straight downwardly extending portion.  Brief teaches the wire (20) partially wraps around the wire (26).  It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified Just’s wire to wrap around the wire as taught by Brief to provide security for the wire to remain connected to the other part of the wire. 
	

	Just teaches the wire but fails to teach the wire is a spring steel wire.  Brown teaches the spring steel wire (see abstract). It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified Just’s wire with spring steel wire as taught by Brown to “increase the grip of the coil as it unwinds and to help prevent deformation of the device” (see abstract in Brown’s invention). 
	

Allowable Subject Matter
3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        2/1/22